By the Court.
The plaintiff had his election of remedies for the damages to his land by the cows of the defendant, either by impounding them or by an action of tort. Gen. Sts. c. 25, § 25. Pub. Sts. c. 36, § 27. The mere driving the cows out of his land into the highway, and detaining them there until the owner came and took them away, and then demanding five dollars as damages, was not, as matter of law, an impounding of the cows by the plaintiff.
The court properly refused the instruction requested by the defendant. Exceptions overruled.